Citation Nr: 1111503	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-01 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before May 27, 2005, and higher than 20 percent thereafter.

2. Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right leg.

3. Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left leg.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and J. F. 
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to May 1971, including service in the Republic of Vietnam for which he earned the Combat Air Crewman Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating, effective as of the date of claim in July 2000.  A subsequent rating decision in June 2006 granted an increased rating of 20 percent, effective as of May 2005.  The Veteran continued his appeal and both assigned ratings are at issue.

Also on appeal is a rating decision of October 2005 which granted service connection for lumbar radiculopathy in the right and left legs and assigned a 10 percent disability rating for each leg.  The Veteran appealed the assigned disability rating.  In a rating decision in September 2009, the RO recharacterized the disability as peripheral neuropathy, but continued the assigned 10 percent disability rating.  The RO stated that the change was based on the findings of the July 2008 VA examination and contemporaneous EMG/NCV testing and noted that the Veteran was not prejudiced because rating criteria was the same for both disabilities.  

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  He submitted additional evidence following the hearing, including MRI reports, and waived initial RO consideration of that evidence on the record at the hearing.

The claim for increase for degenerative disc disease of the lumbar spine is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the diabetic neuropathy of the right leg has been manifested by no more than mild incomplete paralysis of the affected nerve.

2.  Throughout the appeal period, the diabetic neuropathy of the left leg has been manifested by no more than mild incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for diabetic neuropathy of the right leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21a, Diagnostic Code 8520 (2010).

2. The criteria for a disability rating higher than 10 percent for diabetic neuropathy of the left leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21a, Diagnostic Code 8520 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in June 2005, in relation to the Veteran's claim for service connection, and by letters in March 2006 and June 2008 with regard to the claim for higher initial ratings.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the disability ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in April 2006 and in June 2009.  The VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability adequate to decide the claims.    

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Veteran's relevant symptoms have been of consistent severity throughout the appeals period, and staged ratings are not indicated.

Under 38 C.F.R. § 4.20, conditions not specifically listed in the regulations are rated by analogy to a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  

Peripheral neuropathy of the legs is rated by analogy to impairment of the the sciatic nerve under Diagnostic Code 8520 (as is lumbar radiculopathy).  Incomplete paralysis is rated as 10 percent disabling for mild symptoms and 20 percent for moderate symptoms.  38 C.F.R. § 4.124a.

Facts

On VA examination in August 2005, the Veteran described pain and numbness in his legs.  On neurological examination, the reflexes were 2 of 4 at the knee and 1 of 4 at the ankle, bilaterally.  He had some subjective decreased sensory deficit to the lateral aspects of each leg from the knee to the ankle, but no sensory deficits in the feet.  The lower extremity strength and muscle development were normal. 

In December 2005, the Veteran was referred to a private health -care provider for complaints of severe burning and hypersensitivity in legs, which interfered with his ability to sleep.  He denied any definite weakness or difficulties with bowel or bladder control.  On neurological examination, the Veteran's gait was cautious, but his muscle bulk was normal without atrophy and there was no evidence of motor weakness.  The deep tendon reflexes were absent to trace and he had allodynia involving the distal lower extremities.  Vibratory, touch, and pinprick sensation were variable.  The diagnosis was diabetic polyneuropathy.

On VA examination in April 2006, the Veteran described a burning sensation in each leg and occasionally an electric-type shock sensation in each leg.  Sensory examination showed decreased sensation of the distal legs, although vibration and proprioception were intact.  There was no evidence of muscle weakness or atrophy.  Muscle tone, flexion, and reflexes were all normal.  The examiner reviewed nerve conduction studies from December 2005 which did not show any evidence of peripheral neuropathy.  

On VA examination in October 2007, the Veteran complained of pain radiating pain, numbness, and tingling of his legs aggravated by bending, stooping, and prolonged sitting.  The pain was in the buttocks and the lateral aspect of the legs.  He also reported occasional numbness and tingling of the big toes.  On physical examination, the reflexes were symmetrical and the sense of vibration and of position were intact.  There was no evidence of muscle atrophy.  Sensory examination showed decreased sensitivity to light touch on the posterolateral aspect of the distal legs.  

In a written statement submitted in January 2008, the Veteran stated that his sciatic nerve paralysis caused very severe pain and burning with much weaker muscle strength in both legs.  He stated that increased pain in his right hip and leg caused increased difficulty with sitting, standing, walking, and sleeping.

In a July 2008, neurological consultation, the Veteran stated that when he sat for a prolonged period or tried to rise from a seated position, he experienced pain radiating to the lower extremities.  He complained of weakness in each leg.  On neurological examination, the Veteran had diminished sensation in each leg to mid-thigh.  The deep tendon reflexes were symmetrical.  The diagnosis was diabetic neuropathy in the lower extremities with additional complications of aching and weakness of the lower extremities as a side effect of some medication.






On VA examination in June 209, the Veteran complained of pain, burning and tingling in the lower extremities.  The Veteran described constant pain and tingling.  The examiner reviewed the results of EMG/NCV testing done in July 2008 which were consistent with diabetic polyneuropathy of the lower extremities.  On sensory testing, there was decreased sensation of sharp and light touch 9 cm above the patella diffusely in the right leg and numbness to fine and sharp touch 15 cm above the patella diffusely in the left leg.  The examiner noted that the increasing pain and numbness in the legs with paresthesias and dysesthesia, burning and tingling, were typical of diabetic neuropathy.  The examiner explained that the effects of diabetic neuropathy resulted in diffuse damage of nerves due to arterial occlusion, and was diagnosed based on the involvement of diffuse peripheral nerves without any specific branch of nerves being the sole cause.

In November 2010, the Veteran testified that he had extreme burning and stiffness in his legs, which was constantly getting worse.  He got some relief from heat and massages but none from the prescription medications.  He stated that he had extreme burning sensations on his left ankle and calf and constant shaking and muscles spasms in his thigh.   He also said he thought his right leg might be smaller than his left leg, based on a difference he could see when seated.  The pain in both legs was the same in intensity, but was localized in different areas.

Analysis

Whether the Veteran's symptoms are characterized as lumbar radiculopathy or diabetic peripheral neuropathy, the symptoms have been consistent throughout the appeal period.  The symptoms include pain, numbness, tingling, and burning sensations in his legs and objective evidence of diffuse diminished sensation.  These symptoms are consistent with at mild incomplete paralysis of the nerves.  There is no evidence of muscle weakness, weakened flexion of the knee, restricted muscle movement, or altered gait.  In short, despite the subjective discomfort the Veteran experiences, there is no evidence of functional impairment equivalent to moderate incomplete paralysis such as would warrant a 20 percent disability rating.



The Veteran testified that there is a noticeable difference in the size of his left and right legs; however, this subjective perception is not supported by the medical evidence.  Reports of VA examinations in April 2006 and October 2007 both describe the Veteran's legs as symmetrical.  In addition, his private provider and all VA examiners stated that there was no evidence of muscle atrophy, such as would result in dimensional asymmetry, and there is no evidence of loss of strength in one leg as opposed to the other or other functional impairment sufficient to warrant a disability rating higher than 10 percent for either leg.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).







Here, the rating criteria reasonably describe the disability levels and symptomatology of pain, numbness, burning, and tingling in the legs, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for peripheral neuropathy of the right leg is denied.

An initial rating higher than 10 percent for peripheral neuropathy of the left leg is denied.


REMAND

In November 2010, the Veteran testified that the symptoms of degenerative disc disease of the lumbar spine had worsened since May 2005, the effective date of the 20 percent disability rating.  He also said he had experienced several falls where it seemed like his legs just buckled, particularly the left leg as he seemed to fall to his left side.  The most recent VA examination of this disability was conducted in October 2007.  As the primary focus in a claim for increase is the current disability picture, a reexamination is necessary to verify the current severity of the disability under 38 C.F.R. § 3.327.









Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the current severity of the degenerative disc disease of the lumbar spine, including any neurological abnormality. 

The VA examiner is asked to address the Veteran's assertions that his recent falls are due to either his low back disability or some element of radiculopathy to the legs as a result of the low back disability.  

The Veteran's file should be made available to the examiner for review.

2. On completion of the foregoing, the claim for increase for degenerative disc disease of the lumbar spine should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


